DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. §102(a)(1), applicant extensively amended independent claims 1 and 10 by incorporating features from a previously indicated allowable dependent claim. 
After performing an update search, the examiner agreed that the amended independent claims 1 and 10 are sufficient to distinguish with prior art of the record. The rejection under §102 has been withdrawn. Dependent claims 2, 5, 7-9, 11, 13-16 and 22 are allowed because they further limit their corresponding independent claims. 

Regarding the newly added dependent claims 15-28, these dependent claims further limit an independent claim 23, which was allowed in the office action mailed on 07/12/2021. Therefore, the newly added claims 15-28 are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Dalton Case on 09/14/2021. 

The application has been amended as follows with insertions indicated by underlining and deletions indicated by 
In claim 5, line 1, Please amend claim 1 as shown below
 “The method of claim [[14]] 1, further comprising:”


Allowable Subject Matter
Claims 1, 2, 5, 7-11, 13-16 and 22-28 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JIALONG HE/Primary Examiner, Art Unit 2659